COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      William Bush and Mari Marc S.A. de C.V. v. Cardtronics, Inc. and
                          Cardtronics S.A. de C.V.

Appellate case number:    01-12-00708-CV

Trial court case number: 2010-31459

Trial court:              281st District Court of Harris County

        Appellant William Bush, proceeding pro se, filed a brief signed by himself only,
purporting to be on behalf of himself and on behalf of appellant Mari Marc, S.A. de C.V. Bush
asserted in the brief that Mari Marc, S.A. de C.V. is a Mexican corporation. This Court struck
the brief on the grounds that Bush lacked authority to appear on behalf of the corporation. See
Corona v. Pilgrim’s Pride Corp., 245 S.W.3d 75, 79 (Tex. App.—Texarkana 2008, pet. denied)
(holding non-attorney may not appear pro se on behalf of corporation).
         This Court provided appellants an opportunity to obtain counsel. We notified the parties
that, if Mari Marc S.A. de C.V. failed to obtain counsel, its appeal would be dismissed. See TEX.
R. APP. P. 42.3(b), (c); see also MHL Homebuilder LLC v. Dabal/Graphic Resource, No. 14–05–
00295–CV, 2005 WL 1404475 (Tex. App.—Houston [14th Dist.] June 16, 2005, no pet.) (mem.
op.). Bush has since retained counsel but Mari Marc S.A. de C.V. has not. Accordingly, we
dismiss Mari Marc S.A. de C.V.’s appeal. Bush’s appeal remains set for submission on October
15, 2013.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting for the Court

Panel Consist of Justices Keyes, Higley, and Massengale


Date: October 22, 2013